     Case 2:20-cv-01849-APG-NJK Document 30 Filed 12/08/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of the
     Harborview Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12
 8
 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10
11   WELLS FARGO BANK, N.A., AS                       Case No.: 2:20-cv-01849-APG-NJK
     TRUSTEE, ON BEHALF OF THE
12
     HOLDERS OF THE HARBORVIEW
13   MORTGAGE LOAN TRUST MORTGAGE                     STIPULATION AND ORDER TO
     LOAN PASS-THROUGH CERTIFICATES,                  EXTEND TIME PERIOD TO RESPOND
14   SERIES 2006-12,                                  TO MOTIOND TO DISMISS [ECF Nos.
                                                      13, 16 and 20]
15                       Plaintiff,
16          vs.                                       [Second Request]
17   FIDELITY NATIONAL TITLE GROUP,
     INC.; FIDELITY NATIONAL TITLE
18   INSURANCE COMPANY; FIDELITY
19   NATIONAL TITLE AGENCY OF NEVADA,
     INC.; DOE INDIVIDUALS I through X; and
20   ROE CORPORATIONS XI through XX,
     inclusive,
21
                         Defendants.
22
23          Plaintiff Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of the Harborview
24   Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12 (”Wells
25   Fargo”), Defendants Fidelity National Title Insurance Company (“FNTIC”), Fidelity National
26   Title Agency of Nevada, Inc. (“Fidelity Agency”), and Specially-Appearing Defendant Fidelity
27   National Title Group, Inc. (“FNTG”) by and through their counsel of record, hereby stipulate and
28   agree as follows:



                                               Page 1 of 3
     Case 2:20-cv-01849-APG-NJK Document 30 Filed 12/08/20 Page 2 of 3




 1         1. On October 2, 2020, Wells Fargo filed its Complaint in Eighth Judicial District Court,
 2            Case No. A-20-822438-C [ECF No. 1-1];
 3         2. On October 4, 2020, FNTIC filed a Petition for Removal to this Court [ECF No. 1];
 4         3. On November 12, 2020, FNTIC filed a Motion to Dismiss [ECF No. 13];
 5         4. On November 16, 2020, Fidelity Agency filed a Motion to Dismiss [ECF No. 16];
 6         5. On November 18, 2020, FNTG filed a Motion to Dismiss [ECF No. 20];
 7         6. Wells Fargo’s deadline to respond to the pending Motions to Dismiss is currently
 8            December 7, 2020 [ECF No. 27];
 9         7. Wells Fargo’s counsel is requesting a brief extension until Monday, December 14,
10            2020, to file its responses to the pending Motions to Dismiss;
11         8. Wells Fargo intends on filing a motion to stay briefing of the Motions to Dismiss
12            pending this Court’s resolution of Wells Fargo’s Motion for Remand [ECF No. 10].
13            A one-week extension to the current deadline will provide the Court an opportunity to
14            consider the motion to stay before the Parties expend additional resources in briefing
15            up the Motions to Dismiss.
16         9. Counsel for Defendants does not oppose the requested extension;
17
18   ///
19
20   ///
21
22   ///
23
24   ///
25
26   ///
27
28   ///



                                              Page 2 of 3
     Case 2:20-cv-01849-APG-NJK Document 30 Filed 12/08/20 Page 3 of 3




 1
 2          10. This is the second request for an extension which is made in good faith and not for
 3              purposes of delay.
 4          IT IS SO STIPULATED.
 5    DATED this 7th day of December, 2020.           DATED this 7th day of December, 2020.
 6    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
 7
      /s/ Lindsay D. Robbins                          /s/ Kevin S. Sinclair
 8    Darren T. Brenner, Esq.                         Kevin S. Sinclair, Esq.
      Nevada Bar No. 8386                             Nevada Bar No. 12277
 9    Lindsay D. Robbins, Esq.                        16501 Ventura Boulevard, Suite 400
10    Nevada Bar No. 13474                            Encino, California 91436
      7785 W. Sahara Ave., Suite 200                  Attorney for Defendants, Fidelity National
11    Las Vegas, NV 89117                             Title Group, Inc., Fidelity National Title
      Attorneys for Plaintiff, Wells Fargo Bank,      Insurance Company, and Fidelity Title
12    N.A., as Trustee, on Behalf of the Holders of   Agency of Nevada, Inc.
13    the Harborview Mortgage Loan Trust
      Mortgage Loan Pass-Through Certificates,
14    Series 2006-12
15
16   IT IS SO ORDERED.

17                      8th day of December, 2020.
            Dated this _____
18
                                                  ________________________________________
19                                                UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28



                                                Page 3 of 3
